E. C. Penzien, J.
(concurring). Although I concur with the result reached by the majority, I disagree with the majority’s conclusion that it was error for the trial court to permit the prosecutor to treat witness Tom Herrera as if he were a res gestae witness. Furthermore, I do not agree with the majority’s finding that the prosecutor was not surprised by this witness’s testimony.
Several appellate opinions in this state have adopted a broad interpretation of the term res gestae witness. See People v Harrison, 44 Mich App 578; 205 NW2d 900 (1973). Included within the parameters of this term are all eyewitnesses to some event in the continuum of a criminal transaction whose testimony will aid in developing a full disclosure of the facts surrounding the alleged commission of the charged offense. People v Mack, 112 Mich App 605; 317 NW2d 190 (1981). It is not required that the witness actually see the commission of the crime. See Harrison, supra, and People v King, 58 Mich App 390; 228 NW2d 391 (1975). Finally, according to at least one case, every reasonable doubt as to whether a witness is a res gestae witness should be resolved in favor of endorsing and calling the witness. People v Austin, 95 Mich App 662; 291 NW2d 160 (1980).
It is not necessary to agree with the principles enunciated in all of the above cases in order to recognize the dilemma in which they place a trial judge and a prosecuting attorney. Certainly, the prosecutor was justified in believing that the issue is no longer whether or not the witness is a res *708gestae witness, but whether or not there is any reasonable doubt on that score. In this case, the prosecutor resolved the reasonable doubt in favor of the defendant by calling the witness as a res gestae witness. Having done so and having received adverse testimony from the witness, he is faced with an opinion by this Court that he was not required to call the witness and therefore he had no right to show that the witness had given a prior inconsistent statement.
While the instant case presents a close question, I am of the opinion that the application of the foregoing standards to the facts of the instant case mandate a conclusion that the prosecutor was correct in treating Herrera as if he were a res gestae witness whom he had a duty to produce and call for testimony. In this regard, it should be noted that the permission to cross-examine a witness is not strictly grounded on whether or not the witness is in fact a res gestae witness. It is grounded upon the prosecuting attorney’s obligation to call that witness and present his testimony. MRE 607(2)(A).
I also take exception to the majority’s finding that the prosecutor was not surprised by Herrera’s trial testimony. The only indication in the record to justify such a finding is that the witness was listed by the defendant as a possible alibi witness. This alone is not sufficient to establish that the prosecutor knew or should have known that the witness would repudiate his prior statements to the police. Simply because the witness is listed as a possible alibi witness should not be construed as putting the prosecutor on notice that the witness has changed his story. There is nothing to preclude the defendant from listing anyone he wants *709to as an alibi witness, and this humble trial judge would venture a guess that the number of alibi witnesses listed by defendants and not called to testify far exceeds the number who are listed and are called. Therefore, I would affirm the trial court’s finding that the prosecutor was indeed surprised by the precise testimony given by the witness, there being an insufficient record showing abuse of the trial court’s discretion in that regard.